Citation Nr: 1647182	
Decision Date: 12/19/16    Archive Date: 12/30/16

DOCKET NO.  12-02 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a back disability, and if so, whether service connection is warranted.

2.  Entitlement to service connection for fatigue, including as due to an undiagnosed illness or medically unexplained chronic multi-symptom illness associated with service in the Persian Gulf.


REPRESENTATION

Veteran represented by:	Jeany Mark, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to September 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Baltimore, Maryland Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran failed to appear at a scheduled hearing before a Veterans Law Judge in September 2016.  He did not request to reschedule that hearing and he has not provided good cause for his failure to appear.  Accordingly, the Board will review his appeal as if he withdrew his hearing request.  See 38 C F R § 20  702(d) (2016).


FINDINGS OF FACT

1.  In December 1995, the RO denied service connection for a lower back disability, finding that the evidence received was not new and material to reopen the claim, which was previously denied in a February 1993 rating decision on the basis that there was no evidence of a chronic disability either during service or on VA examination.

2.  The evidence added to the record since the December 1995, RO decision was not previously submitted to agency decisionmakers, is not cumulative or redundant and, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a back disability.  

3.  The probative evidence of record demonstrates that the Veteran served in Southwest Asia during the Persian Gulf War.
 
4.  The probative evidence of record does not show the Veteran has either an unidentified illness or medically unexplained multi-symptom illness resulting from his service in Southwest Asia or a current diagnosis of chronic fatigue syndrome for VA purposes during the appeal period; the Veteran has reported that he does not have chronic fatigue and attributed symptoms of fatigue to his occupation; the Veteran does not have a disease manifested by fatigue that is attributable to his service.  


CONCLUSIONS OF LAW

1.  The December 1995 RO decision that denied service connection for a lower back disability is final.  38 U.S.C.A. § 7105 (West 2014).

2.  New and material evidence has been presented to reopen the claim of service connection for a back disability.  38 U.S.C.A. §§ 1110, 1131, 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).  

3.  The criteria for the establishment of service connection for fatigue, including as due to an undiagnosed illness or medically unexplained chronic multi-symptom illness associated with service in the Persian Gulf, are not met.  38 U.S.C.A. §§ 1101, 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2016).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA's duty to notify was satisfied by an October 2009 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Further, as to the back disability, this decision reopens the claim and remands for further development.  The aspect of the claim addressed in this decision is fully favorable and thus there is no need at this time to further discuss the VCAA as it pertains to the back disability.

VA also has a duty to assist the Veteran in the development of his claims.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes service treatment records (STRs), private and VA medical records, VA examinations and statements from the Veteran and his attorney.  

The May 2010 VA Gulf War and General Medical examinations and June 2010 VA addendum and opinion reflect that the examiners reviewed the Veteran's pertinent medical history, documented his current complaints, and rendered findings and diagnoses consistent with the remainder of the evidence of record, and therefore, the examinations are adequate for adjudication purposes in terms of addressing the applicable rating criteria for the Veteran's fatigue disability claim.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claims in this Board decision.  There is no indication there exists any additional evidence that has a bearing on this case that has not been obtained and that is obtainable.  The Veteran and his attorney have been accorded ample opportunity to present evidence and argument in support of this appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2016).  

Analysis

1.  New and Material Evidence

Because the RO previously denied the Veteran's claim seeking entitlement to service connection for a lower back disability in a December 1995rating decision and the Veteran did not initiate an appeal, the doctrine of finality as enunciated in 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014) applies, and thus that decision became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  

Generally, a claim, which has been denied in a Board decision or an unappealed RO decision, may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).

VA must review all of the evidence received since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For the limited purpose of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam).

In December 1995, the RO denied service connection for a lower back disability, finding that the evidence received was not new and material to reopen the claim, which was previously denied in a February 1993 rating decision on the basis that there was no evidence of a chronic disability either during service or on VA examination.  The Board finds that the newly received evidence after the December 1995 rating decision is material.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  This evidence consists of the May 2010 VA examination demonstrating a diagnoses of a lumbar degenerative disc disease and private medical records reflecting treatment for sciatica.  In light of the fact that the Veteran's reports of a continuity of low back pain since 1980 and STRs demonstrate continual treatment for back problems, including muscle sprain/strain and possible sciatica noted in August 1984, this new evidence is not cumulative or redundant and, by itself or when considered with the previous evidence of record, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a back disability.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156(a), 3.303 (2016).  Therefore, this claim is reopened.  

2.  Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309.  Continuity of symptomatology requires that the chronic disease have manifested in service.  38 C.F.R. § 3.303(b).  In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  Id.

A.  Fatigue  

Service connection may also be established for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability resulting from undiagnosed illness that became manifest either during active service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more, and cannot be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1); see also VA Interim Final Rule, 76 Fed. Reg. 81834 (Dec. 29, 2011).

In this regard, a qualifying chronic disability means a chronic disability resulting from any of the following (or combination of the following): (A) An undiagnosed illness; (B) a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as: (1) Chronic fatigue syndrome; (2) Fibromyalgia, (3) Functional gastrointestinal disorders (excluding structural gastrointestinal diseases).  38 C.F.R. § 3.317(a)(i).  Functional gastrointestinal disorders are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract. Specific functional gastrointestinal disorders include, but are not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and function dysphagia.  These disorders are commonly characterized by symptoms including abdominal pain, substernal burning or pain, nausea, vomiting, altered bowel habits (including diarrhea, constipation), indigestion, bloating, postprandial fullness, and painful or difficulty swallowing.  Diagnosis of specific functional gastrointestinal disorders is made in accordance with established medical principles, which generally require symptom onset at least 6 months prior to diagnosis and the presence of symptoms sufficient to diagnose the specific disorder at least 3 months prior to diagnosis.  Id.  

The term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology are not considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).

Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period are considered chronic.  The 6-month period of chronicity is measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following:  (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

Presumptive service connection may also be established for an infectious disease as listed in 38 C.F.R. § 3.317(c)(2) if it becomes manifest in a veteran with a qualifying period of service, provided it becomes manifest to a degree of 10 percent or more within 1 year from the date of separation from a qualifying period of service.  38 C.F.R. § 3.317(c)(1)-(4).

In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.

Initially the Board finds that, while chronic fatigue syndrome is a qualifying chronic disability and fatigue is considered part of a medically unexplained chronic multisymptom illness for the purposes of 38 C.F.R. § 3.317, the Board observes that there is no medical evidence of treatment for chronic fatigue syndrome and there is no medical evidence of any undiagnosed illness or medically unexplained chronic multisymptom illness which would include his reports of fatigue.  See June 2010 VA examination addendum and opinion.  Therefore, the claim will be addressed on the basis of direct service connection.  Considering all the lay and medical evidence, the evidence does not reflect that fatigue is a symptom of a disability contemplated under 38 C.F.R. § 3.317.

Service personnel records reflect the Veteran served in Southwest Asia during the Persian Gulf War.  

STRs do not reflect findings, complaints, treatment, findings or a diagnosis of fatigue.  

In the June 2010 VA examination addendum and opinion, the Veteran stated that he did not have chronic fatigue and noted that he had some fatigue for the past three to four years but not on a daily basis.  The Veteran attributed fatigue to his occupation as a charter bus driver, wherein he frequently drove through the night.  The examiner also noted that the Veteran reported his sleep schedule was not consistent, which could lead to fatigue.  Therefore, the examiner concluded that fatigue was not caused by or a result of service.  

Despite the Veteran's reports of current fatigue, the Board observes that there is no probative medical evidence indicating fatigue is related to his active service.  In fact, the only indication of this relationship lies within the Veteran's statements, which, are afforded no probative value as he is not competent to make this assertion.  While a Veteran is competent to report treatment and symptoms of a disorder, he is not competent to diagnose or medically attribute any in-service symptom or incident to a current disorder.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010); Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Moreover, while a Veteran may be competent to report a continuity of symptoms, in this case, the Veteran has not reported having fatigue symptoms since service and, per the June 2010 VA examination opinion, he reported that fatigue occurred within the past three to four years and attributed this to his occupation, which required frequently driving through the night.  That is, the evidence does not indicate that fatigue has a disease pathology.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine, however, as the preponderance of the evidence is against the Veteran's claim for service connection for fatigue, including as due to an undiagnosed illness or medically unexplained chronic multi-symptom illness associated with service in the Persian Gulf, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  Therefore, the Veteran's claim for service connection for fatigue, including as due to an undiagnosed illness or medically unexplained chronic multi-symptom illness associated with service in the Persian Gulf, is denied.


ORDER

New and material evidence having been received, the claim of service connection for a back disability is reopened.  

Service connection for fatigue, including as due to an undiagnosed illness or medically unexplained chronic multi-symptom illness associated with service in the Persian Gulf, is denied.  

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that VA has obtained an adequate VA examination opinion.  See generally 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran was provided a May 2010 VA examination.  In this examination, the examiner outlined the Veteran's long standing reports of back pain, dating back to the time of service.  In providing a negative opinion, however, the examiner noted that the Veteran was not treated for the currently diagnosed degenerative disc disease until many years after service and found no objective evidence that, in essence, would indicate that the diagnosed disability is due to service.  In the Board's judgement, this opinion is inadequate as it fails to fully address the lay evidence of record and improperly relies on the lack of objective evidence.  Objective documentation is not required.  

Therefore, another examination is necessary in which the examiner fully considers the consistent reports of back pain in light of the corresponding medical evidence, to include that evidence contained in the VA examination conducted within a year of his separation from service and the current diagnosis of degenerative disc disease.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records dated from June 2016 to the present.

2.  After completing the foregoing development (directives (1)) schedule the Veteran for a VA examination to determine the nature and etiology of the back disability.  The claims file (to include access to the electronic files) and a copy of this Remand must be made available to the examiner for review.

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the VA examiner should offer an opinion on the following:

(A)  Note all the Veteran's diagnoses related to the back disability.

(B)  For each of these diagnoses, is it at least as likely as not (i.e., 50 percent or greater probability) that the disability is attributable to service? 

The examiner should specifically consider the service treatment records documentation of relevant treatment and treatment and assertions of back pain since service.  The examiner should consider all the lay and medical evidence of record, to include the January 1993 VA examination.  

A complete rationale must be provided for all opinions rendered.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's claims based on the entirety of the evidence.  If the claim remains denied, the Veteran and his attorney-representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


